Case 6:17-bk-14132-WJ         Doc 50 Filed 03/12/20 Entered 03/12/20 15:19:03               Desc
                               Main Document    Page 1 of 6


  1    Eddie R. Jimenez (SBN 231239)
       ejimenez@aldridgepite.com
  2    Laurel I. Handley (CA SBN 231249)
       lhandley@aldridgepite.com
  3    ALDRIDGE PITE, LLP
       4375 Jutland Drive, Suite 200
  4    P.O. Box 17933
       San Diego, CA 92177-0933
  5    Telephone: (858) 750-7600
       Facsimile: (619) 590-1385
  6
       Attorneys for Creditor Sacor Financial Inc.
  7

  8                               UNITED STATES BANKRUPTCY COURT
  9                 CENTRAL DISTRICT OF CALIFORNIA - RIVERSIDE DIVISION
 10
       In re:                                             Case No. 17-BK-14132
 11
       JUANA NAREDO ROMO,                                 Chapter 7
 12
                        Debtor.                           OBJECTION TO DEBTOR’S CLAIM OF
 13                                                       EXEMPTION

 14                                                       SUBJECT PROPERTY:
                                                          15160 Via Montana
 15                                                       Desert Hot Springs, CA 92240

 16

 17             Sacor Financial, Inc. (hereinafter “Creditor”), a secured creditor of the above-entitled

 18   Debtor, Juana Naredo Romo (hereinafter “Debtor”), hereby objects to the Debtor’s Amended
 19
      Claim of Exemption filed in the above-referenced matter on February 13, 2020. The basis of the
 20
      objection is that: (1) the property claimed exempt is not property of the estate; and (2) even if it
 21
      was property of the estate, the property was not the Debtor’s residence and thus, not subject to the
 22
      exemption claimed, as more fully set forth below.
 23

 24                                       STATEMENT OF FACTS

 25             On May 16, 2017, Debtor filed her Chapter 7 voluntary petition. [Dkt. 1.] She filed her

 26   schedules on May 30, 3017. [Dkt. 10.] In her filings, the Debtor listed her address as 19526 Lurin

 27   Avenue, Riverside CA 92508 (the “Lurin Property”). In her Schedule A/B, Debtor listed only the

 28   Lurin Property as the real property which she owned or had an interest in. [See Dkt. 10, p. 1.]

                                               -1-
                             OBJECTION TO AMENDED CLAIM OF EXEMPTION
Case 6:17-bk-14132-WJ        Doc 50 Filed 03/12/20 Entered 03/12/20 15:19:03              Desc
                              Main Document    Page 2 of 6


  1   Debtor’s schedules did not list any other real property as being owned by Debtor.

  2          On August 28, 2017, Debtor received an Order of Discharge [Dkt. 32.] The Chapter 7

  3   Trustee submitted his Report of No Distribution on September 27, 2017, and the case was closed

  4   on October 26, 2017. [Dkt. 35, 35.]

  5          A. CREDITOR’S JUDGMENT LIEN

  6          On January 23, 2006, the Riverside Superior Court entered a Judgment against Debtor

  7   under case number RIC439066 (“State Court Action”) in the amount of $30,420.28 (“2006

  8   Judgment”). [See Dkt. 45 (Request for Judicial Notice In Support of Opposition to Motion to Avoid

  9   Lien (“RJN”)), Ex. A.]

 10          On August 14, 2013, an Abstract of Judgment was issued in the State Court Action in the

 11   amount of $30,420.28, which was recorded on August 28, 2013, in the Official Records of the

 12   Riverside County Recorder’s Office as Document No. 2013-0422745. [See id., Ex. B.] On

 13   December 11, 2015, an Assignment of Judgment was filed assigning the 2006 Judgment to the

 14   Creditor. [See id., Ex. C.]

 15          On December 30, 2015, Creditor timely filed an Application for Renewal of the 2006

 16   Judgment in the State Court Action. [See id., Ex. D.] The filing of the Application for Renewal of

 17   Judgment extended the enforceability of the 2006 Judgment through December of 2025.

 18          On March 8, 2016, another Abstract of Judgment was issued in the State Court Action in

 19   the amount of $61,511.81, which was recorded on April 5, 2016, in the Official Records of the

 20   Riverside County Recorder’s Office as Document No. 2016-0132707. [See id., Ex. E.]

 21          Shortly thereafter, on March 11, 2016, Debtor and William Deloya took title to the real

 22   property located at 15160 Via Montana, Desert Hot Springs, CA 92240 (the “Via Montana

 23   Property”) via Grant Deed that was recorded in the Official Records of the Riverside County

 24   Recorder’s Office as Document No. 2016-0096869. [See id., Ex. F.] As soon as Debtor took title

 25   to the Via Montana Property, the Abstract of Judgment attached to the Via Montana Property and

 26   became a judgment lien in favor of Creditor.

 27          Debtor, a single woman, and William Deloya divested themselves of all interest in the Via

 28   Montana Property via a Quitclaim Deed, which was signed on March 31, 2016, and recorded on
                                          -2-
                        OBJECTION TO AMENDED CLAIM OF EXEMPTION
Case 6:17-bk-14132-WJ       Doc 50 Filed 03/12/20 Entered 03/12/20 15:19:03                Desc
                             Main Document    Page 3 of 6


  1   December 21, 2016, in the Official Records of the Riverside County Recorder’s Office as

  2   Document No. 2016-0571477 transferring the Via Montana Property to Rafael Andres Valenzuela,

  3   a single man (“Mr. Valenzuela”). [See id., Ex. G.]

  4          As of December 21, 2016, when the Quitclaim Deed was recorded, and possibly as of

  5   March 31, 2016, when the Quitclaim Deed was executed, Debtor no longer had any interest in the

  6   Via Montana Property. Indeed, conspicuously absent from Debtor’s Declaration in Support of

  7   Motion to Avoid Lien is a statement that she owns or currently resides at the Via Montana Property.

  8   Rather, she admits she conveyed the Via Montana Property to Mr. Valenzuela in 2016.

  9          Creditor has sought to enforce its judgment lien in the State Court Action. Specifically, on

 10   July 16, 2019, the Riverside County Superior Court issued a Writ of Execution (“Writ”) [See id.,

 11   Ex. H.] Creditor provided the Writ to the Riverside County Sheriff’s Office to pursue a levy and

 12   sale of the Via Montana Property to satisfy the 2006 Judgment. On October 1, 2019, a Notice to

 13   Levy was recorded by the Riverside County Sheriff’s Office. See RJN, Exhibit I.

 14          B. OBJECTION TO THE MOTION TO AVOID LIEN

 15          On November 22, 2019, in response to the Notice of Levy and over two years after her

 16   bankruptcy case has been closed, Debtor attempted to file a motion to reopen the case for the

 17   purpose of filing a Motion to Avoid Judgment Lien against the Via Montana Property. [Dkt. 37.]

 18   The Motion to Reopen was not filed in November 2019 as there were document deficiencies and

 19   the Debtor was instructed to refile the motion. [Dkt. 38.] She did so on December 19, 2019, and

 20   the case was reopened on December 19, 2019. [Dkt. 39, 41.]

 21          Debtor’s Motion to Reopen was based on her stated desire to avoid Creditor’s judgment

 22   lien. Creditor filed an objection to Debtor’s Motion to Avoid on February 3, 2020, and requested

 23   a hearing. [Dkt. 45-46.] One of the grounds for Creditor’s objection was the fact that Debtor does

 24   not own and did not list the Via Montana Property in her schedules.

 25          Thereafter, on or about February 13, 2020, Debtor filed an amended Schedule A listing the

 26   Via Montana Property as real property she owns. Specifically, she attested that the value of the

 27   Via Montana Property is $170,000 and the value of the portion Debtor owns is $85,000. In

 28   addition, Debtor filed an amended Schedule C claiming an exemption of $25,257.00 in relation to
                                             -3-
                           OBJECTION TO AMENDED CLAIM OF EXEMPTION
Case 6:17-bk-14132-WJ        Doc 50 Filed 03/12/20 Entered 03/12/20 15:19:03                 Desc
                              Main Document    Page 4 of 6


  1   the Via Montana Property under California Code of Civil Procedure § 703.140(b)(1) and (5).

  2           On or about February 19, 2020, Debtor filed a Reply in support of her Motion to Avoid

  3   Lien.

  4           Creditor hereby object to Debtor’s Amended Claim of Exemption as it relates to the Via

  5   Montana Property.

  6                                         ARGUMENT

  7           Application of the provisions of the California Code of Civil Procedure § 703.140

  8   determines what property a debtor may exempt when filing for bankruptcy in the State of

  9   California. As outlined below, the Via Montana Property is not property of the estate, thus the

 10   exemption statute is inapplicable. Moreover, even if the Via Montana Property was property of the

 11   estate, Debtor’s claimed exemption does not apply as she does not reside at the Via Montana

 12   Property at the time of the bankruptcy filing.

 13      A. The Via Montana Property is Not Property of the Estate

 14           As set forth above and evidenced by recorded documents filed with the Court of which this

 15   court can take judicial notice, Debtor does not own the Via Montana Property and she did not own

 16   it at the time her bankruptcy petition was filed. Rather, Debtor conveyed the Via Montana Property

 17   to Mr. Valenzuela, an unrelated party, via Quitclaim Deed recorded on December 21, 2016.

 18   Debtor’s bankruptcy petition was filed the following year on May 16, 2017. Since Debtor does not

 19   own the Via Montana Property, and did not own it at the time of her filing, it is simply not property

 20   of the estate. See 11 U.S.C. § 541. Accordingly, there is no exemption to be claimed related to

 21   non-estate property.

 22      B. Exempt from the Bankruptcy Estate

 23           Moreover, even if the Via Montana Property is property of the estate, it cannot be claimed

 24   as exempt because it was not Debtor’s residence at the time the bankruptcy was filed.

 25           Section 522(b) of Title 11 of the United States Code provides in pertinent part:

 26          An individual debtor may exempt from property of the estate the property listed in
             either paragraph (1) or, in the alternative, paragraph (2) of this subsection . . .
 27          Such property is-
 28      (1) property that is specified under subsection (d)of this section, unless the State law
                                          -4-
                        OBJECTION TO AMENDED CLAIM OF EXEMPTION
Case 6:17-bk-14132-WJ       Doc 50 Filed 03/12/20 Entered 03/12/20 15:19:03                   Desc
                             Main Document    Page 5 of 6


  1          that is applicable to the debtor under paragraph (2)(a) of this subsection specifically
             does not so authorize; or, in the alternative,
  2

  3      (2) (a) any property that is exempt under federal law, other than subsection (d) of this
             section, or State or Local law that is applicable on the date of the filing of the
  4          petition at the place in which the debtor’s domicile has been located for the 180
             days immediately preceding the date of the filing of the petition…
  5

  6          As permitted by 11 U.S.C. § 522(b)(2), California has opted out of the federal exemptions

  7   set forth in 11 U.S.C. §522(d). California Code of Civil Procedure § 703.130. Accordingly, a

  8   California debtor’s right to exemptions is governed by California law. In re Cumberbatch, 302

  9   B.R. 675, 678 (Bankr.C.D.Cal., 2003).

 10          In this case, Debtor asserts she owns an $85,000 interest in the Via Montana Property and

 11   attempts to elect exemptions under California Code of Civil Procedure § 703.140(b)(1) and (5).

 12   Section 703.140(b)(1) provides an exemption for the debtor’s aggregate interest, up to $24,060 in

 13   value, in real property that the debtor uses as a residence. Section703.140(b)(5) provides an

 14   additional exemption for the debtor’s aggregate interest, up to $1,280, in any property. Thus,

 15   Debtor claims an exemption of $25,257. See [Dkt. 47], Schedule C.

 16          However, Debtor’s original filings suggest that her residence is 19526 Lurin Avenue,

 17   Riverside California, not the Via Montana Property. Setting aside the fact that Debtor does not

 18   own the Via Montana Property, the claimed exemption is not warranted since the Via Montana

 19   Property was not her residence at the time the bankruptcy was filed.

 20          Accordingly, Creditor respectfully objects to Debtor’s Amended Schedule C claiming

 21   exemptions pursuant to California Code of Civil Procedure §704.140.

 22               WHEREFORE, Creditor respectfully requests:

 23          1.     That the Court disallow Debtor’s amended claim of exemption; and

 24          2.      For such other and further relief as this Court deems just and proper.

 25
                                                    ALDRIDGE PITE, LLP
 26

 27    Dated: March 12, 2020               /s/ Eddie R. Jimenez
                                          By:
                                           EDDIE R. JIMENEZ
 28                                        Attorneys for Creditor
                                           SACOR FINANCIAL INC.
                                               -5-
                           OBJECTION TO AMENDED CLAIM OF EXEMPTION
Case 6:17-bk-14132-WJ   Doc 50 Filed 03/12/20 Entered 03/12/20 15:19:03   Desc
                         Main Document    Page 6 of 6
